Case 1:18-cv-00106-MSM-LDA Document 83 Filed 10/20/20 Page 1 of 1 PageID #: 1258




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND


 JOHN DOE,
                        Plaintiff,

 v.                                                             C.A. NO.: 18-106-MSM-LDA

 JOHNSON & WALES UNIVERSITY,
                Defendant.

                        STIPULATION OF DISMISSAL WITH PREJUDICE

          Pursuant to Rule 41(a)(1)(B) of the Federal Rules of Civil Procedure, Plaintiff John Doe hereby
 stipulates and agrees that any and all claims against Defendant Johnson & Wales University are dismissed
 with prejudice, without costs to any party, and with all rights of appeal waived.

  PLAINTIFF JOHN DOE,                                   DEFENDANT JOHNSON & WALES
  BY HIS ATTORNEYS                                      UNIVERSITY, BY ITS ATTORNEYS
  /s/   James P. Ehrhard                                /s/  Steven M. Richard

  James P. Ehrhard, Esq. (MA BBO#651797)                Steven M. Richard, Esq. (#4403)
  Ehrhard & Associates, P.C.                            Nixon Peabody LLP
  250 Commercial Street, 4th Floor                      One Citizens Plaza, Suite 500
  Worcester, MA 01608                                   Providence, RI 02903
  E-mail: ehrhard@ehrhardlaw.com                        E-mail: srichard@nixonpeabody.com
  October 20, 2020                                      October 20, 2020




                                                    1
